Opinion.
Campbell, C. J.:
The case is determinable by the rule announced in Martin v. Harden, 52 Miss. 694.
The case of Fenn v. Harrington, 54 Miss. 733, furnishes tho rule applicable to cases in which it is uncertain what is the principal of the amount in controversy, and not to those in which the facts are not in dispute, and where computation will show exactly what is the principal of the amount sued for.
We agree with counsel for the appellant as to the duty to indulge every presumption not inconsistent with the record of the validity of the judgment, but the record plainly shows that the case was not within the jurisdiction of the justice of the peace, and that the judgment is, therefore, void.

Affirmed.